Citation Nr: 0620805	
Decision Date: 07/18/06    Archive Date: 07/26/06

DOCKET NO.  03-12 187A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.	Whether there was clear and unmistakable error (CUE) in a 
January 1977 rating decision that denied service connection 
for the residuals of a fracture of the right ankle.  

2.	Entitlement to service connection for chloracne.  

3.	Whether new and material evidence as been submitted to 
reopen a claim for service connection for a right shoulder 
disorder.  

4.	Entitlement to an increased rating for post-traumatic 
stress disorder (PTSD), currently evaluated as 50 percent 
disabling.  

5.	Entitlement to an increased rating for a low back 
disorder, currently evaluated as 20 percent disabling.  

6.	Entitlement to an increased rating for a left shoulder 
disorder, currently evaluated as 20 percent disabling.  

7.	Entitlement to an increased rating for varicose veins of 
the left leg, currently evaluated as 10 percent disabling.  

8.	Entitlement to an increased rating for varicose veins of 
the right leg, currently evaluated as 10 percent disabling.  

9.	Whether new and material evidence as been submitted to 
reopen a claim for an effective date earlier than October 26, 
1976 for an award of a 20 percent rating for a left shoulder 
disorder.  

10.	Entitlement to an effective 
date earlier than May 22, 2001 for an award of service 
connection for PTSD.  

11.	Entitlement to an effective 
date earlier than May 22, 2001 for an award of a 20 percent 
rating for a low back disorder.  

12.	Entitlement to an effective 
date earlier than May 22, 2001 for an award of a 10 percent 
rating for varicose veins of the left leg.  

13.	Entitlement to an effective 
date earlier than May 22, 2001 for an award of a 10 percent 
rating for varicose veins of the right leg.  

14.	Entitlement to a total rating 
by reason of individual unemployability due to service 
connected disabilities.  


WITNESS AT HEARING ON APPEAL

Appellant with the assistance of a Veterans Service Officer 
of the Department of Veterans Affairs




ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The veteran served on active duty from September 1965 to 
September 1969.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of rating decisions of the Hartford, Connecticut, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  

The veteran testified at a hearing at a video-conference 
hearing at the RO before a Member of the Board in April 2006.  

The issue of service connection for a right shoulder disorder 
as due to the service connected left shoulder disorder has 
been raised but not otherwise developed for appellate review.  
It is referred to the RO for appropriate action.

The issues of an increased rating for PTSD, an earlier 
effective date for an award of a 20 percent evaluation for a 
left shoulder disorder and a total rating based on individual 
unemployability are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.	The unappealed January 1977 rating decision that denied 
service connection for the residuals of a right ankle 
fracture was reasonably supported by the evidence then of 
record and prevailing legal authority.  

2.	Service connection for a right shoulder disorder was last 
denied by the RO in a June 1998 rating action.  The veteran 
was notified of this action and of his appellate rights, but 
failed to file a timely appeal.  Essentially held that no 
right shoulder disorder was shown in service that had existed 
since service.

3.	Since the June 1998 decision denying service connection 
for a right shoulder disorder, the additional evidence, not 
previously considered, is cumulative and does not relate to 
an unestablished fact necessary to substantiate the claim 
such that it raises a reasonable possibility of 
substantiating the claim.  

4.	Chloracne is not currently demonstrated, nor has it ever 
been clinically established.  

5.	The veteran's low back disorder includes limitation of 
forward flexion to 50 degrees, with combined range of motion 
of the thoracolumbar spine to 164 degrees; and mild 
neurologic impairment of the sciatic nerves, including 
decreased right knee and ankle jerks and decreased sensation 
on the right, which is productive of no more than mild 
neurologic impairment.  

6.	The veteran's left shoulder disorder is currently 
manifested by mild tenderness at the acromioclavicular area, 
palpable crepitus, forward flexion to 80 degrees, abduction 
to 80 degrees, and internal rotation to 80 degrees.  

7.	The veteran manifests bilateral superficial varicosities 
of each leg and thigh, without edema or evidence of deep 
venous thrombosis.  

8.	The veteran submitted his claim for service connection for 
PTSD on May 22, 2001.  

9.	The veteran submitted his claim for an increased 
evaluation for a low back disorder on May 22, 2001.  

10.	The veteran submitted his claim for an increased 
evaluation for bilateral varicose veins on May 22, 2001.
CONCLUSIONS OF LAW

1.	The unappealed January 1977  rating decision that denied 
service connection for a right ankle fracture was not clearly 
and unmistakably erroneous and is final.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. § 3.105 (2005).  

2.	The additional evidence submitted subsequent to the June 
1998 decision of the RO, which denied service connection for 
a right shoulder disorder, is not new and material; thus, the 
claim for service connection for this disability is not 
reopened, and the June 1998 RO decision is final.  
38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 
(2005).

3.	Chloracne was neither incurred in nor aggravated by 
service nor may it be presumed to have been incurred therein.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2005).  

4.	The criteria for a rating in excess of 20 percent for low 
back syndrome have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.71a, Codes 5295 (2001) 5237 (2005), 
4.124a, Code 8520 (2005).  

5.	The criteria for a rating in excess of 20 percent for left 
shoulder dislocations have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.71a, Code 5201 (2005).  

6.	The criteria for a rating in excess of 10 percent for 
varicose veins of the left leg have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.104, Code 7120 
(2005).

7.	The criteria for a rating in excess of 10 percent for 
varicose veins of the right leg have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.104, Code 7120 
(2005).

8.	The proper effective date for an award of service 
connection for PTSD is May 22, 2001.  
38 U.S.C.A. § 5110(a)(b); 38 C.F.R. § 3.400(a)(b).  

9.	The proper effective date for an award of an increased 
evaluation for service-connected low back disorder is May 22, 
2001.  38 U.S.C.A. § 5110(a)(b); 38 C.F.R. § 3.400(o).  

10.	The proper effective date for an award of an increased 
evaluation for service-connected bilateral varicose veins is 
May 22, 2001.  38 U.S.C.A. § 5110(a)(b); 
38 C.F.R. § 3.400(o).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board must first address the provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. § 5100 et 
seq. (West 2002); see 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The law addresses the notification and assistance 
requirements of VA in the context of claims for benefits.  

In this regard, the Court has held that a notice, as required 
by 38 U.S.C.A. § 5103(a), must be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In addition, 
the Court held that a notice consistent with 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) must accomplish the 
following: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  Id.

In VCAA letters dated in September 2001, July 2004 and March 
2005, the RO notified the appellant of the information and 
evidence necessary to substantiate the claim, the information 
and evidence that VA would seek to provide, and the 
information and evidence the appellant was expected to 
provide.  In addition, the RO asked the appellant to submit 
any evidence in his possession that pertains to the claim.  
See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2003); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; 3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Id.  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  

It is also noted, regarding the claim for new and material 
evidence that sufficient notice to satisfy the guidance of 
the recently decided Kent case has been provided.  See Kent 
v. Nicholson, No. 04-181 (U.S. Vet. App. Mar. 31, 2006).  
There have been ratings and notice letters providing 
information concerning what was needed to reopen the claim  
After the use of the rating there was de novo adjudication of 
the new and material evidence issue and thus there is no 
prejudice to the appellant as to this issue.
      
In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claims, but he was not provided with notice 
of the type of evidence necessary to establish a disability 
rating or effective date for the disabilities on appeal where 
applicable.  Despite the inadequate notice provided to the 
veteran on these elements, the Board finds no prejudice to 
the veteran in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the veteran has been prejudiced 
thereby).  In that regard, as the Board concludes below that 
the preponderance of the evidence is against the appellant's 
claims, any questions as to the appropriate disability rating 
or effective date to be assigned that may arise are rendered 
moot.  

Clear and Unmistakable Error for Service Connection for a 
Right Ankle Disorder

The veteran has claimed clear and unmistakable error in a 
January 1977 RO decision that denied service connection for 
the residuals of a right ankle fracture.  The United States 
Court of Appeals for Veterans Claims (Court) has propounded a 
three-pronged test to determine whether clear and 
unmistakable error was present in a prior determination. The 
criteria are: (1) either the correct facts as they were known 
at the time, were not before the adjudicator (i.e., there 
must be more than a simple disagreement as to how the facts 
were weighed or evaluated) or the statutory or regulatory 
provisions extant at the time were incorrectly applied; (2) 
the error must be undebatable and of the sort which, had it 
not been made, would have manifestly changed the outcome at 
the time it was made; and (3) a determination that there was 
clear and unmistakable error must be based on the record and 
law that existed at the time of the prior adjudication in 
question.  Russell v. Principi, 3 Vet. App. 310 (1992).

In Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993), the Court 
refined and elaborated on the test set forth in Russell.  In 
Fugo, the Court stated:  

CUE is a very specific and rare kind of 
"error." It is the kind of error, of fact 
or of law, that when called to the 
attention of later reviewers compels the 
conclusion, to which reasonable minds 
could not differ, that the result would 
have been manifestly different but for 
the error...If a claimant--appellant 
wishes to reasonably raise CUE there must 
be some degree of specificity as to what 
the alleged error is and, unless it is 
the kind of error...that, if true, would 
be CUE on its face, persuasive reasons 
must be given as to why the result would 
have been manifestly different but for 
the alleged error. It must be remembered 
that there is a presumption of validity 
to otherwise final decisions, and that 
where such decisions are collaterally 
attacked, and a CUE claim is undoubtedly 
a collateral attack, the presumption is 
even stronger.  Id., see also Grover v. 
West, 12 Vet. App. 109, 111-112 (1999).  

In order to establish service connection for a claimed 
disability, the facts, as shown by the evidence, must 
demonstrate that a particular disease or injury resulting in 
current disability was incurred during active service or, if 
preexisting active service, was aggravated therein.  
38 U.S.C.A. §§ 1110, 1131.  If a condition noted during 
service is not shown to be chronic, then generally, a showing 
of continuity of symptoms after service is required for 
service connection.  38 C.F.R. § 3.303(b).  

In January 1977, service connection was denied for the 
residuals of a right ankle fracture.  Evidence of record at 
that time, included the veteran's service medical records, a 
VA compensation examination dated in June 1970 and VA X-ray 
studies dated in November 1976.  The service medical records 
showed that the veteran had sustained a right ankle injury in 
June 1967, at which time X-ray studies were negative, and in 
1969, at which time a tiny bone chip was noted.  It was 
indicated that that a chip fracture could not be ruled out.  
On examination by VA in June 1970, X-ray studies of the right 
ankle failed to show any evidence of fracture, bone or joint 
disease.  The pertinent diagnosis was impaired function of 
ankles, not found.  The X-ray study dated in 1976 showed no 
evidence of bone, joint or soft tissue abnormalities.  

While the records show that the veteran sustained an injury 
of the right ankle during service, subsequent examinations, 
which included two sets of X-ray studies, failed to document 
that the veteran had a fracture of the ankle.  As such, the 
denial of service connection was not inconsistent with the 
evidence of record and the law in effect at that time.  Under 
these circumstances, based on the record and law in effect at 
that time, it cannot now be said that all reasonable 
adjudicators would have reached a decision that was different 
from the result reached in January 1977.  Nor can it be said 
that there is undebatable error in the denial.

New and Material Evidence to Reopen a Claim for Service 
Connection for a Right Shoulder

Service connection for a right shoulder disorder was 
previously denied by the RO in July 1977 and June 1998 rating 
decisions.  The veteran did not submit timely appeals these 
determinations.  In such cases, it must first be determined 
whether or not new and material evidence has been submitted 
such that the claim may now be reopened.  
38 U.S.C.A. §§ 5108, 7105; Manio v. Derwinski, 1 Vet. App. 
140 (1991).  Last decision on the merits is to be finalized 
Evans v. Brown 9 Vet. App. 273 (1996).

A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  New evidence means 
existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).  

Evidence of record at the time of the June 1998 claim 
included the service medical records that included no mention 
of a right shoulder disorder and a VA examination dated in 
June 1970 that showed normal range of motion of the 
shoulders.  The evidence submitted by the veteran in 
connection with his application to reopen his claim for 
service connection for a right shoulder disorder consists 
primarily of records of treatment many years after service 
that does not indicate in any way that the conditions are 
service connected.  Such evidence is not new and material 
evidence upon which the claim may be reopened.  Cox v. Brown, 
5 Vet. App. 95 (1993).  (It is noted that the veteran 
testified at a hearing on appeal in April 2006.  While he 
gave sworn testimony to the effect that he believes that 
there is a relationship between service and his right 
shoulder disorder.  As noted, this issue has not been 
developed by the RO).  His testimony otherwise, concerning 
reported pathology is service in and of itself is not 
sufficient to reopen a previously denied claim for service 
connection.  Moray v. Brown, 5 Vet. App. 211 (1993).  As new 
and material evidence has not been submitted, the claim for 
service connection for a right shoulder disorder is not 
reopened and the June 1998 RO decision is final.  

Service Connection for Chloracne

The veteran is claiming service connection for chloracne as 
result of exposure to the defoliant Agent Orange during 
service in Vietnam.  Aside from the presumptive provisions 
applicable to disabilities that may be related to the 
defoliant Agent Orange, service connection might be 
established by satisfactory proof of direct service 
connection.  See Combee v. Brown, 34 F.3rd 1039 (Fed. Cir. 
1994).  It is noted that the veteran served on active duty in 
the Republic of Vietnam.  

Service medical records show no complaint or manifestation of 
chloracne during service.  Review of records of treatment the 
veteran has received subsequent to service, shows no 
indication of the disorder chloracne.  To the extent there is 
a reported history, it is from appellant's history, not from 
any clinical reference of the presence of the disorder.  It 
is noted that this disorder is one of those included as a 
listed disease associated with exposure to certain herbicide 
agents in 38 C.F.R. § 3.309(e) (2003) and will be considered 
to have been incurred in service under the circumstances 
outlined in that section, even though there is no evidence of 
such disease during such period of service. 38 C.F.R. § 
3.307(a) (2004).

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending on May 7, 1975, and has a 
disease listed in 38 C.F.R. § 3.309(e) shall be presumed to 
have been exposed during such service to an herbicide agent, 
unless there is affirmative evidence to establish that the 
veteran was not exposed to any such agent during that 
service.

The last date on which such veteran shall be presumed to have 
been exposed to an herbicide agent shall be the last date on 
which he or she served in the Republic of Vietnam during the 
period beginning on January 9, 1962, and ending on May 7, 
1975. Service in the Republic of Vietnam includes service in 
the waters offshore and service in other locations if the 
conditions of service involved duty or visitation in the 
Republic of Vietnam. 38 C.F.R. § 3.307(a)(6)(iii).

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected if the requirements of § 3.307(a)(6) are 
met even though there is no record of such disease during 
service, provided further that the rebuttable presumption 
provisions of § 3.307(d) are also satisfied: Chloracne or 
other acneform disease consistent with chloracne; type II 
diabetes; Hodgkin's disease; Multiple myeloma; Non-Hodgkin's 
lymphoma; Acute and subacute peripheral neuropathy; Porphyria 
cutanea tarda; Prostate cancer; Respiratory cancers (cancer 
of the lung, bronchus, larynx or trachea); Soft-tissue 
sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's 
sarcoma, or mesothelioma). The term "soft-tissue sarcoma" 
includes the following: Adult fibrosarcoma; 
Dermatofibrosarcoma protuberans; Malignant fibrous 
histiocytoma; Liposarcoma; Leiomyosarcoma; Epithelioid 
leiomyosarcoma (malignant leiomyoblastoma); Rhabdomyosarcoma; 
Ectomesenchymoma; Angiosarcoma (hemangiosarcoma and 
lymphangiosarcoma); Proliferating (systemic) 
angioendotheliomatosis; Malignant glomus tumor; Malignant 
hemangiopericytoma; Synovial sarcoma (malignant synovioma); 
Malignant giant cell tumor of tendon sheath; Malignant 
schwannoma, including malignant schwannoma with 
rhabdomyoblastic differentiation (malignant Triton tumor), 
glandular and epithelioid malignant schwannomas; Malignant 
mesenchymoma; Malignant granular cell tumor; Alveolar soft 
part sarcoma; Epithelioid sarcoma; Clear cell sarcoma of 
tendons and aponeuroses; Extraskeletal Ewing's sarcoma; 
Congenital and infantile fibrosarcoma; Malignant 
ganglioneuroma. For purposes of this section, the term acute 
and subacute peripheral neuropathy means transient peripheral 
neuropathy that appears within weeks or months of exposure to 
an herbicide agent and resolves within two years of the date 
of onset. 38 C.F.R. § 3.309(e) (2003).

The diseases listed at 38 C.F.R. § 3.309(e) (2003) shall be 
service connected if they manifest to a degree of 10 percent 
or more at any time after service, except that chloracne or 
other acneform disease consistent with chloracne, porphyria 
cutanea tarda, shall have become manifest to a degree of 10 
percent or more within one year after the last date on which 
the veteran was exposed to an herbicide agent during active 
military, naval, or air service.

Review of the medical evidence of record shows that the 
veteran has not medically manifested chloracne at any time 
after his discharge from service.  While he contended at his 
hearing on appeal that he had this disorder, it is noted that 
he is a layman, and, as such, is not competent to give an 
opinion requiring medical knowledge such as involved in making 
diagnoses or explaining the etiology of a condition.  Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  On examination by VA in 
January 2002, the assessment was that the veteran had a 
history of chloracne by his own history, with no records 
available to confirm this.  It was noted that there were two 
old scars that were hyperpigminted, but there was no evidence 
that these were a recurrence of the acne.  As the veteran has 
not manifested chloracne either in service or thereafter, 
service connection is not warranted.  

Increased Ratings

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  

Low back

The regulations for the evaluation of disabilities of the low 
back were twice amended, effective in September 2002 and 
again in September 2003.  When regulations are changed during 
the course of the veteran's appeal, the criteria that are to 
the advantage of the veteran should be applied.  Revised 
regulations do not allow for their retroactive application 
unless those regulations contain such provisions and may only 
be applied as of the effective date. VAOPGCPREC 3-2000.

Service connection for low back syndrome has been in effect 
since 1976, with a noncompensable evaluation being assigned 
under diagnostic code 5295 until the current appeal.  
Initially, in an April 2002 rating decision, the rating was 
increased to 10 percent disabling under diagnostic code 5295, 
effective in May 2001.  The veteran appealed this rating, 
which was then increased to the current 20 percent level 
under new diagnostic code 5237, effective on the same date in 
May 2001.  (The veteran has also appealed the effective date 
of the award which will be discussed later in this decision.)  

Lumbosacral strain with characteristic pain on motion 
warrants a 10 percent rating.  With muscle spasm on extreme 
forward bending, loss of lateral spine motion, unilateral, in 
a standing position, warrants a 20 percent rating.  Severe 
lumbosacral strain, with listing of the whole spine to the 
opposite side, positive Goldthwaite's sign, marked limitation 
of forward bending in standing position, loss of lateral 
motion with osteo-arthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion, warrants a 40 percent 
rating.  38 C.F.R. § 4.71a, Code 5295 (2001).  

Moderate intervertebral disc syndrome, with recurring 
attacks, is rated as 20 percent disabling.  A 40 percent 
evaluation requires severe recurring attacks, with 
intermittent relief.  A 60 percent evaluation requires 
pronounced intervertebral disc syndrome with persistent 
symptoms compatible with sciatic neuropathy (i.e., with 
characteristic pain and demonstrable muscle spasm and an 
absent ankle jerk or other neurological findings appropriate 
to the site of the diseased disc) and little intermittent 
relief.  38 C.F.R. § 4.71a, Code 5293 (2001).  

For slight limitation of motion of the lumbar spine, a 10 
percent rating is warranted.  A 20 percent rating is warranted 
for moderate limitation of motion.  A 40 percent rating is 
warranted for severe limitation of motion.  38 C.F.R. § 4.71a, 
Code 5292.  

In September 2002, the criteria for an evaluation of 
evaluation of intervertebral disc syndrome were changed as 
follows:

Evaluate intervertebral disc syndrome (preoperatively or 
postoperatively) either on the total duration of 
incapacitating episodes over the past 12 months or by 
combining under Sec. 4.25 separate evaluations of its 
chronic orthopedic and neurologic manifestations along 
with evaluations for all other disabilities, whichever 
method results in the higher evaluation.
With incapacitating episodes having a total duration of at 
least six weeks during the past 12 
months..................						
	60
With incapacitating episodes having a total duration of at 
least four weeks but less than six weeks during the past 
12 months.................................	40
With incapacitating episodes having a total duration of at 
least two weeks but less than four weeks during the past 
12 months...............................	20
With incapacitating episodes having a total duration of at 
least one week but less than two weeks during the past 12 
months........................................	10

Note (1): For purposes of evaluations under 5293, an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician. "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.

Note (2): When evaluating on the basis of chronic 
manifestations, evaluate orthopedic disabilities using 
evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes.  Evaluate neurologic disabilities 
separately using evaluation criteria for the most appropriate 
neurologic diagnostic code or codes.

Note (3): If intervertebral disc syndrome is present in more 
than one spinal segment, provided that the effects in each 
spinal segment are clearly distinct, evaluate each segment on 
the basis of chronic orthopedic and neurologic manifestations 
or incapacitating episodes, whichever method results in a 
higher evaluation for that segment.  38 C.F.R. § 4.71a, Code 
5293.  In September 2003, these changes were incorporated 
into new diagnostic code 5243, without essential alteration.  

The schedule for rating disabilities of the spine was revised 
effective September 26, 2003.  The new regulations have been 
codified and may be found at 38 C.F.R. § 4.71a, Diagnostic 
Codes 5235-5243 (2004).  The General Rating Formula for 
Diseases and Injuries of the Spine provides as follows:

With or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease
Unfavorable ankylosis of the entire 
spine.........................................100
Unfavorable ankylosis of the entire thoracolumbar spine 
.....................50
Unfavorable ankylosis of the entire cervical spine; or, 
forward flexion of the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the entire thoracolumbar 
spine.................................................................40
Forward flexion of the cervical spine 15 degrees or less; 
or, favorable ankylosis of the entire cervical 
spine....................................................................30
Forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees; or, forward flexion 
of the cervical spine greater than 15 degrees but not 
greater than 30 degrees; or, the combined range of motion of 
the thoracolumbar spine not greater than 120 degrees; or, 
the combined range of motion of the cervical spine not 
greater than 170 degrees; or, muscle spasm or guarding 
severe enough to result in an abnormal gait or abnormal 
spinal contour such as scoliosis, reversed lordosis, or 
abnormal kyphosis..............................20
Forward flexion of the thoracolumbar spine greater than 60 
degrees but not greater than 85 degrees; or, forward flexion 
of the cervical spine greater than 30 degrees but not 
greater than 40 degrees; or, combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not greater 
than 235 degrees; or, combined range of motion of the 
cervical spine greater than 170 degrees but not greater than 
335 degrees; or, muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour; or, vertebral body fracture with loss of 50 percent 
or more of the height......................................................10

Note 1 to this provision provides that associated objective 
neurologic abnormalities, including, but not limited to, 
bowel or bladder impairment, should be evaluated separately, 
under an appropriate diagnostic code.  Id.  

Note 2 provides that for VA compensation purposes, normal 
forward flexion of the cervical spine is zero to 45 degrees, 
extension is zero to 45 degrees, left and right lateral 
flexion are zero to 45 degrees, and left and right lateral 
rotation are zero to 80 degrees.  Normal forward flexion of 
the thoracolumbar spine is zero to 90 degrees, extension is 
zero to 30 degrees, left and right lateral flexion are zero 
to 30 degrees, and left and right lateral rotation are zero 
to 30 degrees.  The combined range of motion refers to the 
sum of the range of forward flexion, extension, left and 
right lateral flexion, and left and right rotation.  The 
normal combined range of motion of the cervical spine is 340 
degrees and of the thoracolumbar spine is 240 degrees.  The 
normal ranges of motion for each component of spinal motion 
provided in this note are the maximum that can be used for 
calculation of the combined range of motion.  Id.  

Note 3 provides that in exceptional cases, an examiner may 
state that because of age, body habitus, neurologic disease, 
or other factors not the result of disease or injury of the 
spine, the range of motion of the spine in a particular 
individual should be considered normal for that individual, 
even though it does not conform to the normal range of motion 
stated in Note 2.  Provided that the examiner supplies an 
explanation, the examiner's assessment that the range of 
motion is normal for that individual will be accepted.  Id.  

Note 4 provides that each range of motion measurement should 
be rounded to the nearest five degrees.  Id. 

Note 5 provides that for VA compensation purposes, 
unfavorable ankylosis is a condition in which the entire 
cervical spine, the entire thoracolumbar spine, or the entire 
spine is fixed in flexion or extension, and the ankylosis 
results in one or more of the following: difficulty walking 
because of a limited line of vision; restricted opening of 
the mouth and chewing; breathing limited to diaphragmatic 
respiration; gastrointestinal symptoms due to pressure of the 
costal margin on the abdomen; dyspnea or dysphagia; 
atlantoaxial or cervical subluxation or dislocation; or 
neurologic symptoms due to nerve root stretching.  Fixation 
of a spinal segment in neutral position (zero degrees) always 
represents favorable ankylosis.  Id.  

Note 6 provides that disability of the thoracolumbar and 
cervical spine segments will be separately evaluated, except 
when there is unfavorable ankylosis of both segments, which 
will be rated as a single disability.  Id.  

An examination was conducted by VA in January 2002.  At that 
time, the veteran reported that he had had chronic low back 
pain since service.  On examination, the back showed normal 
contour with no evidence of scoliosis.  There was tenderness 
to palpation at the level of L4-L5, without paraspinous 
muscle spasms.  Forward flexion was to 90 degrees.  Backward 
extension was to 30 degrees.  Lateral flexion was to 40 
degrees, and rotation was to 35 degrees, with discomfort at 
the end point.  The veteran complained of tightness and 
stiffness, but walked with a normal gait.  Deep tendon 
reflexes were 2+ and 2+, bilaterally without evidence of 
sensory or motor deficits.  X-ray studies were normal.  The 
pertinent assessment was chronic low back pain, stable, 
without any evidence of radiculopathy or neuropathy.  

An examination was conducted by VA in December 2003.  At that 
time the veteran reported that his low back pain was 
worsening, with radiculopathy that was worse in the right leg 
than the left.  Pain in the back had progressed over the past 
six months with increased intensity and a worsened ability to 
perform the activities of daily living.  For example, the 
veteran stated that he had back pain after carrying a heavy 
bag of groceries.  Pain at rest was rated at 3-4/10.  If he 
walked, his pain level increased to 8/10.  He wore a TENS 
unit after exercise walking.  He also utilized application of 
ice or heat, lumbar support, a massage unit and acupuncture.  
The pain increased with cold, wet weather.  Associated 
symptoms were of numbness in the right leg and foot, 
constipation and erectile dysfunction for the past six 
months.  He also developed unsteadiness and almost lost his 
balance and almost fell when he was standing, walking or with 
intense pain in the lower back.  Neurologic examination 
showed sensation to be intact over the left five toes, but 
trace over the right five toes.  Sensation was also intact in 
the left sole, but trace in the right.  Deep tendon reflexes 
were 2+ at the left patella, with delay response and 1+ at 
the right patella with delayed response.  Left Achilles 
reflex was 1+ and right Achilles was trace.  In upright 
position, Romberg was positive, with coarse sway to the left 
within 10 seconds.  Walking on the heels and toes provoked 
lumbosacral spine pain.  Tandem gait was unsteady.  Strength 
against strong resistance was intact.  Right lower leg 
extension was limited by right-sided low back pain.  
Straight-leg raising was limited by pain at 70 degrees on the 
left and limited  y pain at 43 degrees on the right.  The 
assessment was moderate progressive lumbosacral spine pain.  

An EMG and an MRI examination were recommended and performed 
in January 2004.  These showed degenerative disc disease of 
the lower spine at the levels of L4-L5 and L5-S1.  In an 
April 2004 addendum examination the examiner noted that range 
of motion of the lumbar spine was forward flexion to 50 
degrees; backward extension to 24 degrees, with midline pain 
and tightness; Right lateral bending to 20 degrees, with 
midline pain that felt like a "pop" in the thoracic 
midline; left lateral bending to 20 degrees; right rotation 
to 25 degrees; and left rotation to 25 degrees.  Gait was 
normal on heels, toes and tandem.  Romberg was negative.  
Squatting deep knee bends were performed repetitively without 
pain or discomfort.  There was no radiation of pain or 
numbness to the right or left lower extremities during the 
examination.  The diagnosis was low back syndrome, mild 
functional impairment.  

The veteran's low back disorder is currently evaluated as 20 
percent disabling, with the evaluation being retroactively 
assigned to May 2001.  For a rating in excess of 20 percent 
under the criteria in effect prior to September 2002 or 
September 2003, symptoms such as listing of the whole spine 
to the opposite side, a positive Goldthwaite's sign, marked 
limitation of forward bending in standing position, loss of 
lateral motion with osteo-arthritic changes, narrowing or 
irregularity of joint space, severe limitation of motion or 
severe recurring attacks of intervertebral disc syndrome, 
with intermittent relief would have to be demonstrated.  The 
examinations of record do not show these symptoms, thus a 
rating in excess of 20 percent under the criteria in effect 
prior to September 2002 or 2003 is not warranted.  

In September 2002, the criteria for intervertebral disc 
disease were changed such that a rating in excess of 20 
percent required incapacitating episodes having a total 
duration of at least four weeks but less than six weeks 
during the past 12 months.  Review of the medical record, 
which includes reports of VA outpatient treatment dated 
through 2005, do not show incapacitating episodes of the 
duration required for a 40 percent evaluation.  As such, a 
rating in excess of 20 percent for the criteria that became 
effective in September 2002 is not warranted.  

Review of the newest criteria for evaluation of low back 
disabilities shows that the veteran warrants a 10 percent 
evaluation on the basis of limitation of motion of the spine 
and a 10 percent evaluation on the basis of neurologic 
disability associated with his low back disorder.  These 
symptoms include forward flexion to 50 degrees, with combined 
range of motion of the thoracolumbar spine to 164 degrees.  
He has not demonstrated muscle spasm or met the criteria for 
a rating of 20 percent on the basis of limitation of motion.  
He has demonstrated very slight neurologic impairment with 
some loss of sensation and slight ankle jerk decrease.  Other 
functional impairment such as to warrant a compensable rating 
for neurologic impairment has not, however been shown.  
38 C.F.R. § 4.124a, Code 8520.  Under these circumstances, a 
rating in excess of the current 20 percent evaluation is not 
warranted.  

Left Shoulder

Service connection for the veteran's left shoulder disorder 
was granted by the RO by rating decision dated in 1977, with 
the current 20 percent evaluation being in effect since 1976.  
On examination by VA in June 1970, the veteran reported that 
he was right-handed.  

An examination was conducted by VA in January 2002.  At that 
time, the veteran reported having had bilateral shoulder 
dislocations during service, but that his shoulders continued 
to pop in and out.  He continued to have discomfort and to 
complain of both shoulders cracking.  During the 1970's he 
reported having undergone a left rotator cuff repair, but 
that the left shoulder continued to pop out of the socket.  
He had no neurological symptoms or loss of strength.  He was 
able to elevate his arms above his head without complaint of 
pain.  He had to do daily exercise for his shoulder.  He took 
Motrin for pain, which improved his symptoms.  Examination of 
the left shoulder showed a scar at the anterior aspect at the 
midclavicular area that was hyperpigmented and well-healed.  
There was mild tenderness at the acromioclavicular area with 
palpable crepitus.  Range of motion was forward flexion to 80 
degrees, abduction to 80 degrees and internal rotation to 80 
degrees, but against resistance.  X-ray studies of the left 
shoulder showed a tiny calcific density in the left 
acromioclavicular joint that was likely a sequelae of the 
prior injury.  The assessment was of left shoulder pain, with 
a history of rotator cuff repair, with decreased range of 
motion due to pain and chronic crepitus.  

VA outpatient treatment records, dated through December 2005, 
have been received and reviewed.  When last evaluated, the 
veteran had complaints of shoulder pain, primarily in the 
right shoulder.  The assessments at that time, included 
cervical spine pain and pain in the shoulders, the right 
greater than the left.  The veteran testified at his hearing 
on appeal in April 2006 that his right shoulder caused him 
more discomfort than that on the left.  

For limitation of motion of the arm to shoulder level, a 20 
percent rating is warranted; for motion limited to midway 
between the side and shoulder level, a 30 percent rating is 
warranted for a major extremity and 20 percent rating is 
warranted for a minor extremity.  For a minor extremity, a 30 
percent rating requires that motion be limited to within 25 
degrees of the side.  38 C.F.R. § 4.71, Code 5201.

The veteran is unable to elevate his left arm, his minor 
extremity, past 90 degrees, which is shoulder level and 
warrants a 20 percent evaluation.  For him to qualify for a 
30 percent rating it must be shown that motion is limited to 
within 25 degrees of the side.  Examinations  have not 
demonstrated motions that are limited to this degree, even 
with repetitive use or functional loss due to pain.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  As such, a rating 
in excess of the current 20 percent level is not warranted.  

Varicose Veins

Service connection for varicose veins was granted by the RO 
in a July 1970 decision.  A noncompensable evaluation was 
assigned at that time.  The veteran was rated as 10 percent 
disabled for varicose veins in each lower extremity in 
connection with ratings made during this appeal.  It is noted 
that regulation changes in 1998 provided for separate 
compensable ratings to be assigned for impairment of each 
extremity.  Previously, a single 10 percent rating could be 
assigned for moderate varicosities to on or both legs.  DC 
7122, (1997).

An examination was conducted by VA in January 2002.  At that 
time, the veteran's history of varicose veins during service, 
with bilateral venous ligation during service, was reported.  
He now complained of some of the varicosities returning and 
of discomfort in both calves, both at rest and when walking.  
It was reported that he had undergone noninvasive vascular 
studies at a VA medical facility in 2001 that were reported 
as normal.  On examination small superficial varicosities 
were note down the left leg anterior to the patella.  There 
was no evidence of infection.  There were also non-tender 
varicosities at the left thigh with no evidence of ulceration 
or pain.  On the right leg, there was one area below the 
patella of superficial varicosity, without evidence of 
ulceration.  There were superficial varicosities of the right 
upper thigh, without evidence of ulceration.  There was no 
edema or evidence of deep venous thrombosis.  Homan's sign 
was negative, bilaterally.  The legs were warm and of normal 
color.  There were no stasis changes.  The assessment was of 
a history of varicosities that had resulted in bilateral 
venous ligation, with mild evidence of a recurrence, without 
evidence of intermittent claudication, and a negative 
noninvasive testing in late 2001.  It was noted that he had 
been given support hose and advised to continue walking and 
exercise to maintain a normal cholesterol level.  His 
condition was considered to be stable and to not interfere 
with his ability to work.  

Varicose veins, with intermittent edema of an extremity or 
aching and fatigue in the leg after prolonged standing or 
walking, with symptoms relieved by elevation of extremity or 
compression hosiery, a 10 percent rating is warranted.  With 
persistent edema, incompletely relieved by elevation of the 
extremity, with or without beginning stasis pigmentation or 
eczema, warrants a 20 percent rating.  Varicose veins, with 
persistent edema and stasis pigmentation or eczema, with or 
without intermittent ulcerations, will be rated as 40 percent 
disabling.  With persistent edema or subcutaneous induration, 
stasis pigmentation or eczema, and persistent ulceration will 
be rated as 60 percent disabling.  These evaluations are for 
involvement of a single extremity.  If more than one 
extremity is involved, each extremity is to be evaluated 
separately and combined.  38 C.F.R. § 4.104, Code 7120 
(1998).  

The veteran has not manifested persistent edema or signs of 
stasis pigmentation or eczema, which is required to warrant a 
20 percent rating for varicose veins of either of his lower 
extremities.  While the veteran testified at his hearing on 
appeal that he had swelling about each of his knees after 
walking, review of the reports of outpatient treatment that 
are of record do not show edema of either leg as a result of 
the varicose veins.  Lacking evidence of the criteria for 
higher ratings, evaluations in excess of 10 percent for 
varicose veins of each lower extremity are not warranted.  

Earlier Effective Dates

The veteran is claiming effective dates for awards of various 
compensation ratings for each of his service-connected 
disabilities.  He has appealed the date of the rating 
assigned for the 10 percent evaluations of his varicose veins 
and the 20 percent evaluation assigned for his low back 
disability.  In addition, he has appealed the effective date 
of the award of service connection for PTSD.  The date that 
each of these awards became effective has been set by the RO 
as May 22, 2001.  

Except as otherwise provided, the effective date of an 
evaluation and award of compensation based on an original 
claim, a claim reopened after final disallowance, or a claim 
for increase will be the date of receipt of the claim or the 
date entitlement arose, whichever is later.  38 U.S.C.A. § 
5110(a), (b); 38 C.F.R. § 3.400,(a), (b).  The effective date 
for the grant of service connection is the day following 
separation from active service or the date entitlement arose, 
if the claim is received within one year after separation 
from service; otherwise, it is the date of receipt of claim, 
or the date entitlement arose, whichever is later.  Id.

The effective date for an increased rating will be the 
earliest date as of which it is factually ascertainable that 
an increase in disability had occurred, provided a claim is 
received within one year from such date; otherwise, the 
effective date for an increased rating will be the date of 
receipt of the claim, or the date entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110(a)(b); 
38 C.F.R. § 3.400(o).  

Any communication or action indicating an intent to apply for 
one or more benefits under the laws administered by VA, from 
a claimant, his or her duly authorized representative, a 
Member of Congress, or some person acting as next of friend 
of a claimant who is not sui juris may be considered an 
informal claim.  Such informal claim must identify the 
benefit sought.  38 C.F.R. § 3.155 (a).  

Once a formal claim for pension or compensation has been 
allowed or a formal claim for compensation disallowed for the 
reason that the service-connected disability is not 
compensable in degree or a claim for pension denied for the 
reason the disability was not permanently and totally 
disabling, receipt of one of the following may be accepted as 
an informal claim for increased benefits or an informal claim 
to reopen:  

(1)	The date of outpatient or hospital examination or date 
of admission to a VA hospital or uniformed services 
hospital.  

(2)	The date of receipt of evidence from a private 
physician when evidence furnished by or on behalf of 
the claimant is within the competence of the physician.  
38 C.F.R. § 3.157(b).  

Regarding the award of service connection for PTSD, it is 
noted that the veteran claimed service connection for several 
disorders as early as his original claims soon after his 
discharge from service, but, prior to May 2001, he had never 
submitted an application for service connection for a 
psychiatric disorder.  On psychiatric examination by VA in 
December 1976, the veteran reported to the examiner that he 
did not understand why he was being afforded a psychiatric 
evaluation and that he had not claimed service connection for 
this type of disorder.  He stated that, while he had 
indicated that he had been nervous, he had meant that been 
nervous throughout his tour of duty in the service.  Service 
connection for a nervous disorder was denied by the RO in a 
January 1977 rating decision without appeal by the veteran.  

On May 22, 2001, correspondence was received from the veteran 
who indicated that while being evaluated at a VA facility he 
had been seen by a psychiatrist who had assessed the veteran 
as having PTSD.  Thus he was claiming service connection for 
this disorder.  Review of the record shows that VA outpatient 
treatment records dated in December 2000 show that the 
veteran was afforded a psychiatric evaluation at which time 
one of the assessments was to rule out PTSD.  Under the 
regulations outlined above, such a treatment record could 
serve as an informal claim to reopen a previously denied 
claim, if the benefit sought on appeal is clearly identified.  
However, the mere receipt of medical records cannot be 
construed as an informal claim for benefits.  Brannon v. 
West, 12 Vet. App. 32, 35 (1998).  At his hearing on appeal, 
the veteran indicated that, while he had applied for service 
connection for other disabilities soon after his discharge 
from service in 1969, he had not submitted a claim for 
service connection for PTSD prior to his current claim.  As 
an award of service connection may not predate the date of 
claim, an effective date earlier than May 22, 2001 is not 
warranted.  

Regarding the claims for effective dates earlier than May 22, 
2001 for increased evaluations for the veteran's low back 
disorder and varicose veins, it is noted that review of VA 
outpatient treatment records dated from February 1998 to 
January 2001, which were obtained in response to the claim 
for increase that the veteran submitted on May 22, 2001, do 
not show treatment for either of these service connected 
disabilities that could be utilized to ascertain that 
entitlement to the increased evaluations that were eventually 
awarded as of May 2001 arose.  Review of the record shows no 
document that can be utilized as an informal claim for an 
increase.  The veteran argued at his hearing on appeal that 
he had first claimed these disabilities soon after service, 
and, in fact, service connection for varicose veins was 
awarded in 1970 and for a low back disorder in 1977, but the 
veteran did not appeal the noncompensable evaluations that 
were assigned at the time of those awards and the 
noncompensable evaluations became final.  It was not until 
the current claim, received by VA on May 22, 2001, that 
entitlement to the benefit was demonstrated.  As such, there 
is no basis to find earlier effective dates and the claims 
must be denied.  

ORDER

CUE in a January 1977 rating decision that denied service 
connection for the residuals of a fracture of the right ankle 
having not been found, the claim is denied.  

Service connection for chloracne is denied.  

New and material evidence having not been submitted to reopen 
a claim for service connection for a right shoulder disorder, 
the application to reopen is denied.  

An increased rating for a low back disorder, currently 
evaluated as 20 percent disabling, is denied.  

An increased rating for a left shoulder disorder, currently 
evaluated as 20 percent disabling, is denied.  

An increased rating for varicose veins of the left leg, 
currently evaluated as 10 percent disabling, is denied.  

An increased rating for varicose veins of the right leg, 
currently evaluated as 10 percent disabling, is denied.  

An effective date earlier than May 22, 2001 for an award of 
service connection for PTSD is denied.  

An effective date earlier than May 22, 2001 for an award of a 
20 percent rating for a low back disorder, is denied.  

An effective date earlier than May 22, 2001 for an award of a 
10 percent rating for varicose veins of the left leg, is 
denied.  

An effective date earlier than May 22, 2001 for an award of a 
10 percent rating for varicose veins of the right leg, is 
denied.  

REMAND

Regarding the veteran's claim for entitlement to a total 
rating by reason of individual unemployability due to service 
connected disabilities, it is noted that he was recently 
awarded a total rating by the Social Security Administration 
based on a combination of disabilities associated with an 
anxiety disorder and a non-service connected personality 
disorder.  Additionally, the veteran has provided a statement 
from his private physician, dated in March 2006, that 
indicates that the veteran is prevented from engaging in 
substantially gainful employment due to a combination of 
service and non-service connected disorders.  Under these 
circumstances, clarification of the disability associated 
with each disorder must be obtained prior to appellate 
review.  As this entails another psychiatric evaluation, the 
Board will hold consideration of the propriety of the 
evaluations for the veteran's PTSD in abeyance.  

Regarding the veteran's claim for an earlier effective date 
for an award of a 20 percent rating for a left shoulder 
disorder, it is noted that the effective date of this award 
was set by the Board in a May 1979 decision.  As such, new 
and material evidence is necessary to reopen the claim.  The 
RO has not provided the veteran with the appropriate law and 
regulations regarding the reopening of this claim and it is 
therefore, not ready for appellate review.  

Finally, any additional development as indicated by Dingess, 
supra, may be undertaken while these issues under go remand 
development.

Accordingly, the case is REMANDED for the following action:

1.  The RO should undertake any 
additional notice and development as 
required or indicated by the guidance in 
Dingess.  Development undertaken should 
include obtaining information from the 
Social Security Administration concerning 
any disability determination made and 
records used in making the determination 
should be sought.  To the extent 
information is sought that is not 
obtained, the claims file should include 
documentation of the attempts undertaken.

2.  The veteran should be afforded a VA 
psychiatric examination for the purpose 
of ascertaining the severity of his 
service-connected PTSD.  All necessary 
special studies or tests are to be 
accomplished.  The claims files should be 
made available to the examiner for review 
in connection with the examination.  If 
possible, a Global Assessment of 
Functioning (GAF) score attributable 
solely to the PTSD should be assigned.  
The examiner is then requested to offer 
an opinion as to whether and to what 
degree the veteran's PTSD renders him 
incapable of obtaining and maintaining 
gainful employment.  For any psychiatric 
disorder(s) other than PTSD that are 
identified, the examiner should state 
what, if any, additional disability is 
associated with those disabilities.  All 
opinions should be supported by a written 
rationale, and a discussion of the facts 
and medical principles involved would be 
of considerable assistance to the Board.

3.  Thereafter, the RO should 
readjudicate the remaining issues on 
appeal.  If the determination remains 
unfavorable to the veteran, he should 
be provided with a supplemental 
statement of the case (SSOC) that 
addresses all relevant actions taken on 
the claims for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered, 
including that relating to prior claims 
adjudicated by this Board.  The veteran 
should be given an opportunity to 
respond to the SSOC prior to returning 
the case to the Board for further 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


